DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/20 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1, 2, 4-7, 9, 11, 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Castro et al (US 2008/0275432 hereafter Castro) in view of Ragg (EP 2 656 869 hereafter Ragg) and Lewitus et al (Acta Biomaterialia, vol. 7, 2011, ppg 2483-2491 hereafter Lewitus).
Castro discloses a sclerotherapy comprising a glue in the form of an adhesive foam and a light sensitive compound [0061, claims].  The delivery method comprises bolus injections, where a medical gas is also injected with the formulation such as air [[0050].  The forma and air can be loaded in separate containers and subsequently injected a boil [0050, Examples].  The foam is activated via a diode laser that emits light at a wavelength of 625 nm [0036].  The sclerotherapy foam of the Castro invention acts to occlude the vein [Example 2, 0071-0072].  The foams can be used in methods of treating vein diseases such as varicose veins [Examples].  A single device provides the injection of the foam and the laser radiation required to activate the photosensitizer [0042].  The invention further comprises sensors which are present to monitor the temperature of the formulation is polymerizes and disrupts the veins [Example 1].
The Castro patent discloses a sclerotherapy foam comprising a drug and glue, where the preparation comprises a light source and a mean to inject glue and a medical gas into the veins of patients in need thereof. However, the preparation does not disclose the presence of the specific delivery device of a double catheter. The use of a double catheter for the delivery of sclerotherapy foam is known in the art as seen in the Ragg patent.
Ragg discloses method for delivery of sclerotherapy compositions via a double catheter comprising 0.1-0.5 ml of glue per 1-10 cm of vein [0103]. The composition further comprises medical gas such as carbon dioxide and is also injected with the glue composition [0100]. The catheter has an inner diameter between 0.6 mm-2.0 mm and an outer diameter between 0.1 mm to 3.0 mm [0056]. The double catheter provides openings that allow for the application of radiation or laser therapy [0054]. It would have been obvious to use the double catheter into the system and method o described 
While Castro discloses a sclerotherapy composition, it is silent to a specific half-life of the polymeric material or the strength of the composition. The use of such compounds are known in the art as seen in the Lewitus study.
Lewitus discloses ultrafast resorbing adhesive polymers that can be used for drug delivery, yet have very short shelf life and strong resistance to external forces (abstract).  The polymers used in the composition include polyethylene glycol (pg 2484).  The polymers have a tensile strength of at least 21 Mpa (pg 2486).  The in vivo half-life of the formed polymer material is about 150 minutes (pg 2489).  IT would have been obvious to combine these PEG polymers into the formulation of Castro as they comprises similar materials and can be used to solve similar problems. 
	With these aspects in mind it would have been obvious to combine the prior art in order to provide a treatment method and system for the treatment of vein disorders. It would have been obvious to include the double catheter of Ragg into the system of Castro and the polymers of Lewitus as they solve for the same problem while allowing light activated hardening of the formulation in the vein. One of ordinary skill in the art would have been motivated to combine the prior at in order to treat vein disorders.
Response to Arguments
Applicant’s arguments, see Remarks, filed 11/24/20, with respect to the rejection(s) of claim(s) 1, 2, 4-7, 9, 11, 13-20 under 35 USC 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the above recited rejection.


Correspondence 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608.  The examiner can normally be reached on Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618